Judgement of resentence, Supreme Court, New York County, (Carol Berkman, J.), rendered November 19, 2008, resentencing defendant, as a second violent felony offender, to a term of seven years with five years’ postrelease supervision, unanimously affirmed.
Defendant’s challenges to his resentencing, which added a period of postrelease supervision, are similar to arguments rejected by this Court in People v Rodriguez (60 AD3d 452 [2009]) and People v Hernandez (59 AD3d 180 [2009], lv granted 12 NY3d 817 [2009]), and we decline to revisit those decisions or reach a different result. Concur—Mazzarelli, J.P., Friedman, Catterson, Renwick and Abdus-Salaam, JJ.